     Case 1:15-cv-01489-AWI-BAM Document 135 Filed 06/01/20 Page 1 of 3



 1 STAN S. MALLISON (Bar No. 184191)
     StanM@TheMMLawFirm.com
 2 HECTOR R. MARTINEZ (Bar No. 206336)
     HectorM@TheMMLawFirm.com
 3 NATALIA RAMIREZ LEE (Bar No. 322017)
     NRamirezLee@TheMMLawFirm.com
 4 MALLISON & MARTINEZ
   1939 Harrison Street, Suite 730
 5 Oakland, California 94612-3547
   Telephone: (510) 832-9999
 6 Facsimile: (510) 832-1101

 7 MARIO MARTINEZ, (Bar No. 200721)
   EDGAR I. AGUILASOCHO (Bar No. 285567)
 8
   MARTÍNEZ, AGUILASOCHO, & LYNCH
 9 P.O. Box 1998
   Bakersfield, California 93303
10 Telephone: (661) 859-1174
   Facsimile: (661) 840-6154
11
   Attorneys for Plaintiffs
12
   Michael J.F. Smith, #109426
13
   John L. Migliazzo, #272066
14 MICHAEL J.F. SMITH, A PROFESSIONAL CORPORATION
   1391 West Shaw Avenue, Suite D
15 Fresno, California 93711
   (559) 229-3900
16 Fax (559) 229-3903

17 Attorneys for Defendant,
                                 UNITED STATES DISTRICT COURT
18
                               EASTERN DISTRICT OF CALIFORNIA
19
   MARISOL GOMEZ and IGNACIO OSORIO,            CASE NO. 1:15-cv-01489-AWI-BAM
20 on behalf of themselves and others similarly
   situated,                                    CLASS ACTION
21
                                                STIPULATION AND PROPOSED ORDER
                     Plaintiffs,                TO CONTINUE DEADLINE TO FILE
22
                                                CLASS NOTICE AND DISTRIBUTION
23         vs.                                  PLAN

24 J. JACOBO FARM LABOR CONTRACTOR,              Complaint Filed: September 30, 2015
   INC., and Does 1 through 20, inclusive,
25
                                                 Before the Honorable Anthony W. Ishii
                Defendants.
26
27

28
     STIPULATION & ORDER TO CONTINUE DEADLINES IN ORDER RECONSIDERING ORIGINAL CLASS
     CERT ORDER
                                                          CASE NO. 1:15-cv-01489-AWI-BAM
     Case 1:15-cv-01489-AWI-BAM Document 135 Filed 06/01/20 Page 2 of 3



 1          The Parties have been meeting and conferring about a proposed class notice and

 2 distribution plan as per the Order Reconsidering Original Class Certification Order and Granting

 3 Class Certification (Doc. 126). The Parties have not yet reached an agreement regarding a joint

 4 class notice and distribution plan however, the Parties feel optimistic that they will be able to do so

 5 after Defendant J. Jacobo Farm Labor Contractor’s Motion for Reconsideration is decided. (Docs.

 6 129-130). Defendant’s motion is set for a hearing on June 8, 2020. Accordingly, the Parties

 7 respectfully request to filing a joint proposed class notice and distribution plan 21 days from the

 8 date of the Order deciding Defendant’s Motion for Reconsideration.

 9

10 DATED: May 29, 2020                                     MALLISON & MARTINEZ

11

12                                                         By:    /s/ Natalia Ramirez Lee
                                                                  Stan S. Mallison
13                                                                Hector R. Martinez
                                                                  Natalia Ramirez
14                                                                Attorneys for Plaintiffs
15

16
     DATED: May 28, 2020                                   MICHAEL JF SMITH APC
17

18
                                                           By:    /s/John L. Migliazzo
19                                                                John L Migliazzo
                                                                  Michael Smith
20                                                                Attorneys for Defendant
21

22

23

24

25

26
27

28
                                                       3
     STIPULATION & ORDER TO CONTINUE DEADLINES FOR JOINT CLASS NTC AND DISTRIBUTION
                                                           CASE NO. 09-CV-00707-AWI-BAM
     Case 1:15-cv-01489-AWI-BAM Document 135 Filed 06/01/20 Page 3 of 3



 1                                                  ORDER

 2
            IT IS HEREBY ORDERED that the parties’ stipulation, Doc. No. 133, is approved. The
 3
     parties must file a joint class notice and distribution plan within twenty-one days from the date of the
 4
     Court’s order on Defendant J. Jacobo Farm Labor Contractor’s Motion for Reconsideration. (See
 5
     Doc. Nos. 129-130).
 6

 7
     IT IS SO ORDERED.
 8
     Dated: June 1, 2020
 9                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                     2
     STIPULATION & ORDER TO CONTINUE DEADLINES FOR JOINT CLASS NTC AND DISTRIBUTION
                                                               CASE NO. 09-CV-00707-AWI-BAM
